Exhibit 10.13

 

FIRST DATA CORPORATION

2002 LONG-TERM INCENTIVE PLAN

STOCK OPTION AGREEMENT EVIDENCING

A GRANT OF RESTRICTED STOCK OPTION

TO

 

Name of Employee

 

Number of Common Shares Subject to Option

  Fair Market Value Price Per Share

(month/day/year)

  (month/day/year)

Date of Grant

  Date Restrictions Lapse

 

FIRST DATA CORPORATION

   

BY:

 

/s/ Michael T. Whealy

--------------------------------------------------------------------------------

       

Michael T. Whealy, Secretary

 

Company/Subsidiary/Unit-

        Work State/Country

       

        Employee ID Number

         



--------------------------------------------------------------------------------

FIRST DATA CORPORATION

RESTRICTED STOCK GRANT AGREEMENT

 

TERMS AND CONDITIONS

 

1. Pursuant to the First Data Corporation 2002 Long-Term Incentive Plan (the
“Plan”), First Data Corporation (the “Company”) hereby grants to Executive
Committee Member (“Executive”), as of Date of Grant (the “Grant Date”), Amount
of Shares shares of First Data Corporation common stock, subject to the
restrictions set forth in this Agreement (the “Shares”). The number of Shares
may be adjusted pursuant to paragraph 7 below.

 

2. The terms of the Plan are hereby incorporated in this instrument by reference
and made a part hereof.

 

3. Subject to other provisions of this Agreement and the terms of the Plan,
Executive shall vest in Executive’s unrestricted ownership of the Shares, and
all restrictions thereon shall lapse, as follows:

 

Notwithstanding any other provision of the Plan or this Agreement, for the award
to vest, you must execute and return to the Company an updated, lawful
restrictive covenant agreement if requested by the Company prior to vesting.
Failure to execute such an agreement will cause your award to cease vesting.

 

4. Other than as provided in Paragraph 3 above, the Shares may not be sold,
assigned, transferred, pledged, or otherwise disposed of, except by will or the
laws of descent and distribution, or otherwise as provided by the Plan, for a
period of five years from the Grant Date (“the Restricted Period”). If Executive
or anyone claiming under or through Executive attempts to make any such sale,
transfer, assignment, pledge or other disposition of Shares in violation of this
Paragraph 4, such attempted violation shall be null, void, and without effect.

 

5. Executive will forfeit Executive’s right to the Shares issued to Executive if
Executive’s continuous employment or performance of services for the Company or
an Affiliate (as defined in the Plan) terminates for any reason (except solely
by reason of a period of Related Employment, as defined in the Plan, or as set
forth in paragraph 6) during the Restricted Period. For purposes of Plan
administration Executive shall not be considered to have terminated employment
with the Company, if Executive is re-hired by the Company within 90 days of
Executive’s involuntary termination other than For Cause.

 

6. If Executive dies, or becomes disabled (as defined in the Plan) during a
period of continuous employment or performance of services for the Company or an
Affiliate after the Date of Grant but during the Restricted Period, Executive
shall immediately vest in any then-unvested Shares. Executive shall not vest in
any then unvested Shares by reason of Retirement.

 

7. During the Restricted Period, Executive (and any person succeeding to
Executive’s rights pursuant to the Plan) will have ownership of the Shares,
including the right to vote the Shares and to receive dividends or other
distributions made or paid with respect to such Shares (such distributions to be
made in the form of additional Shares) all subject to the restrictions set forth
in this Agreement. The certificate(s) evidencing the Shares issued to Executive
in this Award (including any additional Shares representing dividends or other
distributions) shall be deposited with the Company or its authorized
representative during the Restricted Period. The Company may require Executive
to provide a stock power or other instrument of assignment (including a power of
attorney) endorsed in blank, with a guarantee of signature if deemed necessary
or appropriate by the Company, which would permit transfer to the Company of all
or a portion of the Shares in the event such Shares are forfeited in whole or in
part. Unless Executive’s right to the Shares has been forfeited, the stock
certificate(s) will be released to Executive (or any person succeeding to
Executive’s rights pursuant to the Plan) at the end of the Restricted Period.

 

8.

In the event of any change in the outstanding shares of the Company by reason of
any stock split, stock dividend, split-up, split-off, spin-off,
recapitalization, merger, consolidation, rights offering, reorganization,
combination or exchange of shares, sale by the Company of all or part of its
assets, distribution to shareholders other than a normal cash dividend, or other



--------------------------------------------------------------------------------

 

extraordinary or unusual event occurring after the Grant Date and prior to the
end of the Restriction Period, if the Committee shall determine, in its
discretion, that such change equitably requires an adjustment in the terms of
this Award or the number of Shares, such adjustment may be made by the Committee
and shall be final, conclusive and binding for all purposes of the Plan.

 

9. It shall be a condition to the obligation of the Company to release
applicable stock certificates at the end of the Restricted Period (a) that
Executive (or any beneficiary or person entitled to act) pay to the Company or
its designee, upon its demand, in accordance with the Plan, such amount as may
be demanded for the purpose of satisfying its obligation or the obligation of
any of its Affiliates or other person to withhold U.S. federal, state, local or
foreign income, employment or other taxes incurred by reason of the transfer of
Shares, and (b) that Executive (or any beneficiary or person entitled to act)
provide the Company with any forms, documents or other information reasonably
required by the Company. Executive may satisfy Executive’s obligation to pay the
taxes described in this paragraph by agreeing to surrender to the Company Shares
distributed to Executive having a fair market value on the last day of the
Restricted Period equal to the amount of such taxes.

 

10. The terms of this Agreement may be amended from time to time by the
Committee in its sole discretion in any manner that it deems appropriate;
provided, however, that no such amendment shall adversely affect in a material
manner any right of Executive under this Agreement without Executive’s written
consent, unless the Committee determines in its sole discretion that there have
occurred or are about to occur significant changes in Executive’s position,
duties or responsibilities, or significant changes in economic, legislative,
regulatory, tax, accounting or cost/benefit conditions which are determined by
the Committee in its sole discretion to have or to be expected to have a
substantial effect on the performance of the Company or subsidiary, affiliates,
division, or department thereof, on the Plan or on this Award. The Committee
may, in its sole discretion, permit Executive to surrender the Shares in order
to exercise or realize the rights under other Awards under the Plan, or in
exchange for the grant of new Awards under the Plan, or require Executive to
surrender the Shares as a condition precedent of new Awards under the Plan.

 

11. Any action taken or decision made by the Company, the Board, or the
Committee or its delegates arising out of or in connection with the
construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding on you and all persons claiming under
or through Executive. By accepting this grant of Shares or other benefit under
the Plan, Executive and each person claiming under or through Executive shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.

 

12. The validity, construction, interpretation, administration and effect of the
Plan, and of its rules and regulations, and rights relating to the Plan and to
this Agreement, shall be governed by the substantive laws, but not the choice of
law rules, of the State of Delaware.

 

On Behalf of First Data Corporation

 

By

 

 

--------------------------------------------------------------------------------

Title:

   

 

I accept the Grant of Shares under the terms and conditions set forth in this
Agreement.

 

By:

 

 

--------------------------------------------------------------------------------

Executive Committee Member